Citation Nr: 1718910	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-24 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a genitourinary disability manifesting in left scrotal pain, residuals of epididymitis, and/or urethral stricture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim to reopen a previously-decided claim of entitlement to service connection for left scrotal pain.  Jurisdiction has since transferred to the RO in Atlanta, Georgia.  

A hearing was held in March 2015, by means of video conferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.  

In April 2015, the Board issued a decision finding that new and material evidence had been submitted sufficient to reopen a claim for service connection for left scrotal pain, and remanded the underlying issue for further development.  The file has since been returned to the Board for appellate review.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (the Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  Although the Veteran identified a specific diagnosis (epididymitis) when raising his claim for service connection, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition, but rather, sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The Board is recharacterizing the issue on appeal as "entitlement to service connection for a genitourinary disability," as the Veteran has submitted statements indicating that both his urethral stricture symptoms and left testicle pain date back to service and are potentially manifestations of a single disability.  The Board's recharacterization of the issue on appeal will provide the most favorable review of the claim in keeping with the Court's holdings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, additional development is found needed prior to adjudication of this matter.

In its April 2015 remand, the Board directed that a supplemental etiological medical opinion be obtained if any additional evidence was associated with the file in response to the Board's other remand directives.  Additional VA treatment records and medical records provided by the Social Security Administration were associated with the file, and a supplemental VA medical opinion was obtained in March 2016.

The March 2016 supplemental opinion report indicates that the VA physician reviewed the claims file.  She noted that the service treatment records document in-service treatment of epididymitis in December 1981 without documented recurrence.  She wrote that the Veteran has reportedly suffered from repeated epididymitis, but there is insufficient evidence in the file for confirmation.  She noted that the claims file shows a history of a urethral stricture in 2005, but stated an opinion that "this is a separate entity entirely from any residuals of epididymitis and is unrelated to it."  The VA physician wrote that the Veteran was diagnosed with left scrotal pain of unknown etiology at the September 2010 VA examination.  She concluded that a "nexus has not been established" and "[t]herefore, it is less likely than not that the claimed condition is directly related to service."

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds the March 2016 supplemental medical opinion provided to be deficient.  As an initial matter, although the VA physician noted reports of epididymitis in service in December 1981, there is no mention of the fact that the Veteran was placed on profile for epididymitis and renewal of such profile was requested in mid-January 1982.  Service treatment records (STR) from February 1982 continued to document symptoms of epididymitis, resolving, and a March 1982 STR documents the Veteran's continuing reports of some tenderness at the left epididymis.  Physical examination showed the left epididymis with a small nodule in the lower pole, with mild tenderness.  An impression was made of urethral stricture and epididymitis.  

Further, although the VA physician wrote that there was no documented recurrence of epididymitis, such statement does not account for a December 2010 VA scrotal ultrasound report noting significant abnormality, including but not limited to moderate left varicoceles and two contiguous cysts at the proximal left epididymal body level.  The record further indicates that the Veteran underwent several catheterizations to attempt to treat his urinary problems during the relevant appeal period.  Finally, VA urology treatment records subsequent to the provision of the supplemental medical opinion include a January 2017 treatment record documenting some induration and tenderness of the epididymis on the left, with the urologist stating a belief that the Veteran has "acute or chronic epididymitis," and an April 2017 VA H&P note indicating that the Veteran had chronic pain in his left testicle, presenting on examination as pain on palpation of the epididymis on the left in the head of the epididymis, and noting that the Veteran was admitted for a left orchiectomy.  As the 2010 record was not mentioned or acknowledged by the physician providing the March 2016 supplemental opinion, it is unclear whether she reviewed such evidence in reaching her conclusion.  Further, as the January and April 2017 urology records were not in existence at the time the opinion was made, such diagnosis of epididymitis, noted to be "acute or chronic" by a urologist, could not have been considered.  The supplemental medical opinion thus does not reflect consideration of all significant facts pertinent to this case, and it is found to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).
   
On remand, an additional supplemental medical opinion should be sought which reflects full consideration of the pertinent evidence of record and the Veteran's lay statements.

As the Board is remanding this appeal for further development, the AOJ should take action to ensure that updated records of VA medical treatment are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from April 2017 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After associating all treatment records provided in response to the above request with the claims file, refer the Veteran's claims file to a suitably qualified medical professional ("reviewer") who has not yet provided a medical opinion on this matter for a supplemental medical opinion as to the nature and etiology of the Veteran's claimed genitourinary disability.  The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following consideration of the evidence of record, including the Veteran's lay statements regarding his symptoms and treatment, the reviewer is asked to address the following:

a.  Provide a diagnosis for any genitourinary disorder that at least as likely as not (50 percent or greater probability) existed at any time from January 2010 to the present manifesting in one or more of the Veteran's reported genitourinary symptoms, including left testicle pain, epididymitis, and urethral stricture. 

The reviewer is asked to comment on the significance, if any, of a December 2010 VA scrotal ultrasound report noting significant abnormality, and a January 2017 VA urology note documenting some induration in epididymis on left, tender, and stating a belief that the Veteran has acute or chronic epididymitis.

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or was caused by some incident of the Veteran's military service.

The reviewer's attention is directed to service treatment records (STR) from December 1981 to March 1982 noting complaints and treatment for epididymitis/testicular pain and swelling, and a March 1982 STR recording an impression of urethral stricture, epididymitis.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer should not limit their consideration of the evidence to those records mentioned by the Board in these remand directives.

The reviewer must include in the medical report the rationale for any opinion expressed.  Such rationale should consist of an explanation of how the evidence and the physiological process(es) support the opinion, rather than simply listing evidence of record and stating a conclusion.   However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

3.  After completing the aforementioned development, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

4.  After completing all of the above, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for a genitourinary disorder manifesting in left testicle pain, epididymitis, and/or urethral stricture.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

